Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 08/23/2022 for application 16/755131.  
Claims 38-43 and 50-63 are currently pending and have been fully considered.
Claims 40-49 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 38-43, 50, and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (USPGPUB 2012/0186571).
Regarding claim 38, ZHU et al. teach water-based cutting fluids a water-soluble, polymeric dispersing agent, typically a polycarboxylate and water along with optional components.  The optional components include a wetting agent.
The wetting agent may be a surfactant or a surfactant mixture that is soluble or dispersible in water and is typically anionic, nonionic, or zwitterionic.  
Examples of anionic wetting agent include sulfonates (second surfactant) and sulfates (third surfactant).  (Para 53)
ZHU et al. teach that the wetting agent may be a mixture of surfactant mixture.  
It would be obvious to use a mixture with both sulfonates and sulfates. 
Examples of zwitterionic surfactants include betaines such as cocamidopropyl betaine (amphoteric surfactant).  (Para 55) 
The cutting fluids may further comprise additives such as thickeners such as cellulose and hydroxymethylcellulose.  (Para 71)
The cutting fluids may also further comprise corrosion inhibitors such as nitrites.  
The cutting fluids are used in a known manner.  The cutting fluids are sprayed upon cutting wire as a workpiece is brought into contact with the wire (applying a composition to tool while the material is machined by the tool).  (Para 79)
ZHU et al. teach that the cutting fluids exhibit low viscosity, and good cooling efficiency (dissipate heat).  
ZHU et al. does not explicitly teach that the cutting wire may be used on a group selected from metal, stone, glass and plastic.  
However, ZHU et al. teach that the cutting wire may be used on a brittle material.   
It would be obvious to one of ordinary skill in the art to apply the process to brittle metals, stones, glass and plastic with a reasonable expectation of success.  
When the process is applied to brittle metals, it would be well within one of ordinary skill in the art to apply an anti-rust agent to the cutting fluid to be used.
ZHU et al. teach that the fluid comprises at least 50 wt% water, and even more typically at least 90%.  (Para 14)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 54, ZHU et al. further teach a salt.  (Para 53)    
Regarding claims 40 and 56, ZHU et al. does not explicitly teach that the cutting wire may be used on stone.  
However, ZHU et al. teach that the cutting wire may be used on a brittle material.   
It would be obvious to one of ordinary skill in the art to apply the process to brittle stones, with a reasonable expectation of success.  
Regarding claims 41 and 57, ZHU et al. does not explicitly teach that the cutting wire may be used on plastic.  
However, ZHU et al. teach that the cutting wire may be used on a brittle material.   
It would be obvious to one of ordinary skill in the art to apply the process to brittle plastics, with a reasonable expectation of success.  
Regarding claims 42 and 58, ZHU et al. does not explicitly teach that the cutting wire may be used on glass.  
However, ZHU et al. teach that the cutting wire may be used on a brittle material.   
It would be obvious to one of ordinary skill in the art to apply the process to brittle glass, with a reasonable expectation of success.   
Regarding claims 43 and 59, ZHU et al. teach the water-based cutting fluids are used for wire sawing or cutting.  (abstract)
Regarding claims 50 and 60, ZHU et al. teach that the zwitterionic surfactants include betaines, such as cocamidopropyl betaine.  
Regarding claim 55, ZHU et al. do not explicitly teach that the metal used is selected from aluminum alloy, brass, casting iron, bronze, low-carbon steel, stainless steel, alloy steel, and titanium alloy.  
However, ZHU et al. teach that the cutting wire may be used on a brittle material.   
It would be obvious to one of ordinary skill in the art to apply the process to brittle aluminum alloy, brass, casting iron, bronze, low-carbon steel, stainless steel, alloy steel, and titanium alloy, with a reasonable expectation of success.  



Claim Rejections - 35 USC § 103
Claim(s) 51-52 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (USPGPUB 2012/0186571) as applied to claims 38-43 and 50-60 above, and further in view of MIZRAHI et al. (USPGPUB 2011/0166051).  
The above discussion of ZHU et al. is incorporated herein by reference.
ZHU et al. teach surfactants that include anionic surfactants include sulfonates and sulfates.
Regarding claims 51-52 and 61-63, ZHU et al. do not explicitly teach sodium dodecylbenzene sulfonate and sodium laureth sulfate.  
However, MIZRAHI et al. teach a lubricant for lubricating a metallic surface.  The lubricant reduces frictional heat.  
MIZRAHI et al. teach examples of surfactants that may be used in the lubricant comprising, anionic surfactants that include sodium dodecylbenzene sulfonate and sodium laureth sulfate.  (Para 93)
It would be obvious to one of ordinary skill in the art to use sodium dodecylbenzene sulfonate and sodium laureth sulfate that are taught in MIZRAHI et al. as the sulfonate anionic surfactant and sulfate anionic surfactant in ZHU et al. 
MIZRAHI et al. teach a large group of known surfactants.  Given that ZHU et al. do not teach against specific sulfonate anionic surfactant and sulfate anionic surfactant and one of ordinary skill in the art would use sodium dodecylbenzene sulfonate and sodium laureth sulfate with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s amendments to include a specific amount of water and a thickener that consists essentially of a cellulosic thickening agent with respect to the rejection(s) of claim(s) 38-43 and 50-63 under MIZRAHI et al. (USPGPUB 2011/0166051) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ZHU et al. (USPGPUB 2012/0186571) in view of MIZRAHI et al. (USPGPUB 2011/0166051).
ZHU et al. teach a cutting fluid composition that comprises at least 50% water and a combination of surfactants, cellulosic thickening agent and other additives.
MIZRAHI et al. (USPGPUB 2011/0166051) teach a lubricant composition for lubricating surfaces.  MIZRAHI et al. teach anionic surfactants that include sodium dodecylbenzene sulfonate and sodium laureth sulfate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RONG et al. (USPGPUB 2010/0081596) teach cleaning compositions for hard surfaces that are aqueous compositions that comprise at least one amphoteric surfactant and may comprise other surfactants.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771